Citation Nr: 0837640	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-31 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for Type 
II diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and June 2006 rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 2007, additional evidence was received at the Board 
that was not previously considered by the RO.  This evidence 
is pertinent, but only pertinent to the claim for service 
connection for asbestosis.  When the Board receives pertinent 
evidence that was not initially considered by the RO, 
generally the evidence must be referred to the RO for review 
and discussion, such as in a supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) 
(2008).  Here, though, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for asbestosis, partly on the 
basis of this additional evidence.  So the Board need not 
refer this additional evidence to the RO for initial 
consideration because of this favorable disposition, in turn 
meaning the veteran is not prejudiced by the Board 
considering this additional evidence in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In December 2005, correspondence from the veteran indicated 
he wanted a hearing before the Board in Washington, DC - 
also referred to as a central office hearing.  In his June 
and July 2006 notices of disagreement (NODs), however, he 
requested, instead, both videoconference and Travel Board 
hearings.  Yet in his October 2006 substantive appeals (VA 
Form 9s), he affirmatively declined a Board hearing.  In May 
2007, his representative references a personal hearing, but 
in a May 2007 response, subsequent to inquiry by the RO, the 
representative omits any reference to still wanting a 
hearing.  The Board therefore presumes the veteran no longer 
wants a hearing regarding his claims on appeal.

In this decision, after reopening the claim for service 
connection for asbestosis on the basis of new and material 
evidence, the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development before readjudicating this claim on the 
underlying merits.  The Board is also remanding the claim for 
Type II diabetes mellitus.


FINDINGS OF FACT

1.  A cerebrovascular accident, brain hemorrhage or residuals 
of a stroke are not shown during service or to compensable 
degree of at least 10-percent disabling within one year after 
service, nor is there a medical nexus or etiological 
relationship linking the veteran's cerebrovascular accident, 
brain hemorrhage, or residuals of a stroke to his military 
service.  

2.  The last prior, final denial of the claim for service 
connection for hypertension was in February 2003.

3.  The additional evidence received since that February 2003 
rating decision, denying service connection for hypertension, 
does not relate to an unestablished fact necessary to 
substantiate this claim, is cumulative and redundant, and 
does not raise a possibility of substantiating this claim.

4.  The last prior, final denial of the claim for service 
connection for asbestosis also was in February 2003. 

5.  However, some of the additional evidence received since 
that February 2003 rating decision denying this claim is not 
cumulative or redundant of evidence already considered and 
raises a possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by military service; nor may service incurrence be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The February 2003 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  New and material evidence has not been received to reopen 
the claim of service connection for hypertension. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The February 2003 rating decision that denied service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  But new and material evidence has been received to reopen 
this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  Letters from the RO in August 2005 and 
February 2006 (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected 
to provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim.  
The final rule removes that part of current 38 C.F.R. 
§ 3.159(b)(1) which states that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The RO 
sent a Dingess letter in June 2006.

The August 2005 and February 2006 VCAA notice letters already 
mentioned provided discussion as to the additional evidence 
required to substantiate the claims on appeal, including in 
terms of what would constitute "new and material" evidence to 
reopen the previously denied, unappealed claims.  This 
notice, in this specific respect, met the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
specifically apprising the veteran of the deficiencies in the 
evidence when his claims were previously denied so he, in 
turn, would know precisely the kind of evidence needed to 
reopen these claims and address these prior evidentiary 
shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).



Here, the notice letters explained to the veteran what would 
constitute new and material evidence in a manner consistent 
with the Kent decision, explaining that the basis of the 
original denial was the absence of evidence the pertinent 
conditions either were shown or were incurred in service 
and/or had some other relationship to his military service.  
It was further explained that the specific type of additional 
evidence required to reopen his claims (i.e., that which 
would be "material") was competent medical evidence of 
disability(ies) or that it relates to his military service. 

And of equal or even greater significance, since providing 
that VCAA notice, the RO has gone back and effectively 
readjudicated the veteran's claims in the September 2006 
statements of the case (SOCs).  This is important to point 
out because the Federal Circuit Court has held that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007)) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007), petition for cert. filed, No. 
07-1209 (S. Ct. Mar. 21, 2008).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on a claim.  VA considers an 
examination or opinion necessary to make a decision on a 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; (2) indicates 
that the disability or symptoms may be associated with the 
veteran's service; but (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, too, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA is not obligated, however, to request an examination for a 
medical nexus opinion unless and until the veteran submits 
new and material evidence to reopen his previously denied 
claims.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Aside from 
this express regulatory limitation on having him examined, as 
will be explained, with respect to service connection for 
residuals of a stroke, there is no evidence that he had a 
cerebrovascular accident (i.e., stroke) while in the military 
or within one year after his service ended or evidence 
otherwise suggesting he has stroke residuals that are related 
to his military service.  The only evidence suggesting such 
an etiological link to his military service is his own 
unsubstantiated lay allegations.  


These statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
appellant with an examination to obtain a medical nexus 
opinion where the supporting evidence of record consists only 
of a lay statement.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claims, and that no further action is 
necessary to meet the requirements of the VCAA.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection also may be granted for a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id.

Some diseases are chronic, per se, such as brain hemorrhage 
or hypertension, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  

Service Connection for Residuals of a Stroke

The veteran asserts that he has had a stroke or has residuals 
of a stroke that are related to his period of military 
service.

The veteran's service medical records are entirely 
unremarkable for any complaints, findings, or treatment for a 
stroke, brain hemorrhage or cerebrovascular accident.  This 
is probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

The first medical diagnosis of a cerebrovascular accident is 
in a May 2005 VA clinical record, approximately 27 years 
after the veteran's period of military service.  A possible 
stroke was also reported in a November 1997 private medical 
examination report.  There is a lapse of many years between 
the veteran's separation from service and the first medical 
evidence of a cerebrovascular accident or stroke.  This, too, 
is probative evidence against his claim.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lengthy lapse of time is a factor for consideration in 
deciding a service-connection claim. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The record only shows 
current medical evidence of a cerebrovascular accident or 
stroke.  There is no evidence of any complaints or diagnosis 
of or treatment for a stroke, brain hemorrhage or 
cerebrovascular accident in service or within one year after 
service.  There is also no medical evidence providing the 
required link between the veteran's current cerebrovascular 
accident or residuals of a stroke and his period of military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Board is aware of the veteran's assertions that his 
residuals of a stroke are related to his period of military 
service.  However, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical evidence do not 
constitute competent medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no competent medical evidence 
supporting the veteran's assertions.  While he is competent 
to state that he has experienced certain symptoms since he 
was in the military, he is not qualified to attribute those 
symptoms to a stroke and, in turn, to his military service.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a stroke, so there is 
no reasonable doubt to resolve in his favor concerning this 
claimed relationship to his military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  As a result, this claim must be 
denied.



The Petition to Reopen the Claim for Service Connection for 
Hypertension

Service connection for hypertension was initially denied by 
the RO in a February 2003 rating decision.  The RO determined 
that, while there was then current medical evidence of 
hypertension, this condition was not shown during the 
veteran's period of military service nor was it shown to a 
compensable degree of at least 10-percent disabling within 
one year after his service ended.

Later in February 2003, the RO notified the veteran that his 
claim for service connection for hypertension had been 
denied.  In response, he submitted a timely notice of 
disagreement (NOD) to initiate an appeal of the RO's 
decision, but, after receiving a statement of the case (SOC), 
he did not perfect his appeal by filing a timely substantive 
appeal (VA Form 9 or equivalent statement).  Therefore, 
that February 2003 decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

Since that February 2003 rating decision, the veteran has 
attempted to reopen this claim with additional evidence.  
This additional evidence primarily consists of unrelated 
medical evidence and VA and private clinical records dating 
from 1996 through 2006, showing ongoing treatment for his 
hypertension.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, and the February 
2003 rating decision is considered the last final 
disallowance of the veteran's claim.  Applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.



New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the merits, but only after 
ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.

The Board has reviewed the additional evidence that has been 
received since the RO's February 2003 decision (the most 
recent final rating action) and finds that this evidence is 
merely cumulative and redundant of evidence already 
considered, so it is not new.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The additional evidence received since the February 2003 
rating denial does not suggest that the requirements for a 
service-connection claim are met.  Merely showing the veteran 
continues to receive treatment for hypertension does not 
suggests this condition is attributable to his military 
service.  So even if new, the evidence mentioned showing this 
ongoing treatment is not material.  See Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

Moreover, merely reiterating contentions - previously 
considered, to the effect that the hypertension dates back to 
the veteran's military service is not new evidence.  Cf. 
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for hypertension.  38 
U.S.C.A. § 5108.  And inasmuch as the veteran has not 
fulfilled this threshold burden of submitting new and 
material evidence to reopen this finally disallowed claim, 
the benefit-of-the- doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



The Petition to Reopen the Claim for Service Connection for 
Asbestosis

The February 2003 rating decision also denied the veteran's 
claim for service connection for asbestosis.  The evidence of 
record at the time primarily consisted of an April 2000 
diagnosis of asbestosis by a private physician, Dr. H., also 
VA medical records including chest X-rays.  As well, there 
was a statement from a VA physician indicating that asbestos-
related lung disease was not found.  The RO determined that 
the then current medical evidence did not show current, 
clinically diagnosed asbestosis or asbestos-exposure-related 
disease.

The veteran was notified of the rating denial in February 
2003; a timely NOD was received; yet, after receiving an SOC, 
a timely substantive appeal was not; and the rating denial 
therefore became final and binding on him based on the 
evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008). 

In the intervening June 2006 rating decision, and the 
September 2006 SOC, it was determined there was indeed new 
and material evidence to reopen this claim.  But the RO then 
denied the claim on the underlying merits.

Regardless of the RO's actions, when, as here, there is a 
prior final and binding denial of the claim, the Board must 
first determine whether new and material evidence has been 
submitted to reopen the claim. Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).



Among the evidence received since the February 2003 rating 
decision is a statement from a private physician, Dr. J, who 
reported that the veteran had asbestos exposure from 1974 
through 1998, which would include a portion of his military 
service.  Also, the physician opined that, beyond a 
reasonable doubt, the veteran has asbestos-related lung 
disease.  This evidence is new in that it was not 
previously considered.  Also, Dr. J's opinion provides 
another diagnosis of asbestos-exposure-related disability, 
the absence of which was indicated as a basis for the 
February 2003 rating denial.  At least potentially, this 
additional medical evidence from Dr. J supports a correlation 
between the veteran's claimed asbestosis and his military 
service.  Hickson, supra.  Thus, this additional evidence 
raises a reasonable possibility of substantiating his claim. 
38 C.F.R. § 3.156(a).

Accordingly, the petition to reopen the claim of service 
connection for asbestosis is granted.  38 U.S.C.A. § 5108.  
This claim is granted to this extent, and this extent only, 
subject to the further development on remand.


ORDER

The claim for service connection for residuals of a stroke is 
denied.

The petition to reopen the claim for service connection for 
hypertension is denied.

However, the petition to reopen the claim for service 
connection for asbestosis is granted, subject to the further 
development of this claim on remand.




REMAND

As indicated, the veteran's claim for service connection for 
asbestosis has been reopened on the basis of new and material 
evidence, but the Board finds that additional development is 
needed before readjudicating this claim on the underlying 
merits, i.e., on a de novo basis. 

The veteran has reported exposure to asbestos from 1974 
through 1998, while employed as a shipyard worker, laborer, 
painter, drywall worker, and electrical worker.  He served on 
active duty in the military from July 1974 to June 1978, so 
at least during the initial period of this alleged exposure 
to asbestos.  His service personnel records confirm that he 
was assigned to a naval vessel during his military service; 
his military occupational specialty is listed as a barber.

Medical records show the veteran was first diagnosed with 
asbestosis in April 2000, based on reported occupational 
exposure to asbestos.  However, in January 2003, a VA 
physician opined in a medical examination report that 
asbestos-related lung disease was not found.  There is no 
indication of whether this examiner reviewed the veteran's 
claims file for his pertinent medical and other history.  
In June 2004, a private physician reported that, beyond a 
reasonable doubt, the veteran had asbestos-related lung 
disease.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



With respect to the third factor, the Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence suggesting 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board finds that since, potentially, the veteran's claim 
file was not available for review, and the medical evidence 
is equivocal, an additional medical examination and opinion 
addressing the question of the etiology of his current lung 
disease is necessary to fairly decide the merits of his claim 
for asbestosis.

And as for his petition to reopen his previously denied, 
unappealed, claim for service connection for Type II diabetes 
mellitus, it is noteworthy that Type II diabetes mellitus is 
a disease presumptively associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The record shows that in the April 2006 rating 
denial to reopen the claim, the RO preliminarily confirmed 
that the veteran did not have service in Vietnam, so not 
entitled to the benefit of this presumption.

It is noteworthy though that, in the past, the veteran has 
claimed that his service ship, the USS Mauna Kea, was in the 
contiguous waters of the Republic of Vietnam.  During a July 
2003 hearing at the RO, he testified that, although he 
did not serve in Vietnam, he assisted in the cleaning up 
effort in Vietnam.  Service records show he had 3 years, 8 
months, and 5 days of foreign or sea service. He did not 
receive the Vietnam Service Medal, and he does not appear to 
have been assigned in Vietnam at any time during his overseas 
service.  Most noteworthy though, the record is absent for 
any indication of the USS Mauna Kea's operations during his 
military service. 

In Haas v. Peake, No. 2007-7037 (Fed. Cir. Oct. 9, 2008) (per 
curiam), the U.S. Court of Appeals for the Federal Circuit 
denied a request for panel rehearing, with one judge 
dissenting and recommending that the full court 
grant rehearing en banc.  This was in response to the Federal 
Circuit's recent decision in Haas v. Peake, No. 2007-7037 
(Fed. Cir. May 8, 2008), wherein the Federal Circuit had 
reversed and remanded an August 16, 2006, decision issued by 
the U.S. Court of Appeals for Veterans Claims in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  In that decision, the 
Veterans Claims Court had reversed and remanded a February 
20, 2004, Board decision that had denied the appellant's 
claim for service connection for diabetes mellitus, with 
peripheral neuropathy, nephropathy, and retinopathy as a 
result of exposure to herbicides.  For purposes of applying 
the presumption of exposure to herbicides set forth under 38 
C.F.R. § 3.307(a)(6)(iii), the Veterans Claims Court had held 
that "service in the Republic of Vietnam" will, in the 
absence of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal (VSM), without 
any additional proof required that a veteran who served in 
waters offshore actually set foot on land in the Republic of 
Vietnam.  

But in reviewing the matter on appeal, the Federal Circuit 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii).  Following a detailed and 
lengthy review of the complex history of the legislative and 
regulatory measures directed to the issue of herbicide 
exposure in Vietnam, the Federal Circuit agreed with the 
Veterans Claims Court that the phrase "served in the 
Republic of Vietnam" contained in section 1116 is ambiguous 
as applied to service in the waters adjoining the landmass of 
Vietnam.  Further, the language of section 3.307(a)(6)(iii) 
is similarly ambiguous in that "duty or visitation" in the 
Republic of Vietnam could be understood to refer to "duty" 
or "visitation" within the broader area encompassed, for 
example, by the territorial waters of the Republic.  
        
Turning, though, to VA's interpretation of its own 
regulation, the Federal Circuit found that VA's 
interpretation as requiring physical presence within Vietnam 
in order to be entitled to the presumption of herbicide 
exposure is not plainly erroneous or inconsistent with the 
language of section 3.307(a)(6)(iii).  

The agency's current interpretation, noted the Federal 
Circuit, has been consistent for more than a decade, and was 
in effect before the appellant in the Haas case filed his 
claim for benefits.  While the regulation itself is subject 
to competing interpretations, it is not unusual for an 
interpretive regulation to be itself ambiguous.  Further, 
although the 1991 version of the VA Adjudication Procedure 
Manual M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991) ("In 
the absence of contradictory evidence, 'service in Vietnam' 
will be conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal.") (amended in 2002), 
provides evidence of a different earlier interpretation, such 
a prior inconsistent interpretation does not deprive VA's 
current and longstanding interpretation-as reflected by 
statements included in General Counsel precedent opinions and 
regulatory comments dating back to 1997-of the right to 
judicial deference.  Further, as an interpretative rule, the 
pre-2002 version of the Manual was not a substantive rule 
that could be amended only by notice and comment rulemaking, 
and hence it was erroneous for the Veterans Claims Court to 
so hold.  
        
Finally, while the "foot-on-land" rule will no doubt 
produce anomalous results in some instances, this is neither 
surprising nor evidence of the arbitrariness of VA's 
interpretation of the regulation.  Due in part to problems of 
testing for herbicide exposure and in part to the 
difficulties in tracking troop movements, it has proved 
difficult to determine which groups of veterans were exposed 
to herbicides and to what extent.  Congress and VA have 
therefore resorted to a line-drawing process that concededly 
does not closely track levels of actual exposure.  Line-
drawing in general often produces instances in which a 
particular line may be overinclusive in some applications and 
underinclusive in others.  But just because some instances of 
overinclusion or underinclusion may arise does not mean that 
the lines drawn are irrational.  So as indicated in Haas, 
drawing a line between service on land, where herbicides were 
used, and service at sea, where they were not, is prima facie 
reasonable.  Moreover, the line drawn by the agency does not 
cut off all rights of sea-going veterans to relief based on 
claims of herbicide exposure, in that even service members 
who are not entitled to the presumption of exposure are 
nonetheless entitled to show that they were actually exposed 
to herbicides, as the appellant in Haas had endeavored to do.  
As to the Veterans Claims Court's reading of the regulation 
"to include at least service ... in the waters near the shore 
of Vietnam," the Federal Circuit simply stated that a 
standard of "near the shore" is unmanageably vague, not to 
mention not moored in the statutory or regulatory language.  

The Haas stay continues to remain in effect in accordance 
with the terms of the Veterans Claims Court's order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until such 
time as the Federal Circuit issues its mandate in Haas, or 
some other judicial action is taken regarding the stay.  
Nevertheless, in the meantime, additional development of the 
veteran's claim for type II diabetes mellitus is necessary to 
preliminarily determine with greater certainty his likely 
proximity to Vietnam, if any during his assignment aboard the 
USS Mauna Kea.

Accordingly, these claims REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
pulmonary examination, preferably by a 
physician who has not previously examined 
him.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent 
probability or greater) that any current 
lung disease diagnosed is etiologically 
related to the veteran's military service, 
and, in particular, whether it is at least 
as likely as not that he has asbestosis or 
other asbestos-exposure-related disease as 
a result of exposure to asbestos during 
his military service, as opposed to any 
such exposure he has had during the many 
years since his military service ended.  
The examiner is requested to reconcile the 
opinion with the other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for review of the veteran's 
pertinent medical and other history.

2.  Contact the U.S. Army & Joint Services 
Records Research Center (JSRRC) to verify 
the assignments of the USS Mauna Kea from 
November 1974 through June 1978, including 
how close the ship was to Vietnam, if at 
all.

3.  Thereafter, readjudicate the claims in 
light of this additional evidence.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


